Citation Nr: 1523524	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Whether the RO properly reduced the rating assigned the Veteran's low back musculotendinous strain from 40 to 10 percent, from December 22, 2011.

2.  Entitlement to an increased rating for the low back musculotendinous strain, evaluated as 10 percent disabling from December 22, 2011 to February 27, 2013, and as 20 percent disabling from February 28, 2013.  

3.  Entitlement to a rating in excess of 30 percent for a migraine headache disorder.

4.  Entitlement to a rating in excess of 10 percent for strain/tendinitis, right knee.  

5.  Entitlement to a rating in excess of 10 percent for strain/tendinitis, left knee.  

6.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis and pes planus.  

7.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Driever, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1999 to February 2007. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of February 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates not only the physical claims file, but also this electronic record.   

The claims of entitlement to an increased rating for the low back musculotendinous strain, evaluated as 10 percent disabling from December 22, 2011 to February 27, 2013, and as 20 percent disabling from February 28, 2013, entitlement to a rating in excess of 10 percent for strain/tendinitis, right knee, entitlement to a rating in excess of 10 percent for strain/tendinitis, left knee, entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis and pes planus, and entitlement to a TDIU, are addressed in the REMAND portion of this decision, below, and REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a February 2012 rating decision, the RO reduced the rating assigned the Veteran's low back disability from 40 to 10 percent, from December 22, 2011,  

2.  At the time of the reduction, the 40 percent rating had been in effect less than 5 years. 

3.  The RO's February 2012 action did not result in a reduction of compensation payments being made at that time. 

4.  A report of a December 2011 VA examination disclosed improvement in the Veteran's service-connected low back disability.

5.  The Veteran's migraine headache attacks are frequent, occurring more than once monthly, and characteristically prostrating, but not prolonged or productive of severe economic inadaptability.

6.  The Veteran's GERD manifests as epigastric pain, pyrosis, reflux, and substernal arm or shoulder pain, and necessitates the use of medication, but does not cause considerable impairment of health. 



CONCLUSIONS OF LAW

1.  The criteria for restoration of the 40 percent rating assigned the Veteran's low back musculotendinous strain, from December 22, 2011, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5024 (2014). 

2.  The criteria for entitlement to a rating in excess of 30 percent for a migraine headache disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1-4.10, 4.124a, DC 8100 (2014). 

3.  The criteria for entitlement to a rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.114, DCs 7399-7346 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, of which portion of the evidence the claimant is to provide and of which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

Separate regulations governing notification and due process requirements apply in cases involving rating reductions.  See 38 C.F.R. § 3.105(e), (i). 

Here, with regard to the claims being decided, the Veteran does not assert that VA violated its duty to notify or that there is any pertinent, outstanding evidence VA needs to secure in support of his claims.  

Rather, in written statements dated October 2012, his representative seems to be asserting, in part, that VA violated its duty to assist a claimant in undergoing an adequate VA examination.  Specifically, the representative wrote that the Veteran disputes his denial based on the following principles: an inadequate examination; Deluca failure; Veteran's lay statements; discounted favorable evidence; sympathetic development; benefit of the doubt/burden of proof; reasons and bases; implied denial of claims; and due process.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  

The representative cited multiple cases pertaining generally to each principle, but did not mention specifically any of the claims on appeal.  He certainly didn't point out any assistance violations associated with the claims for increased ratings for headaches and GERD.  With regard to these claims, no further notice or assistance is thus needed.  

Referring generally to multiple musculoskeletal claims, which include the low back claim, the representative was a bit more specific, noting that the examination reports had to be returned for consideration of Deluca factors and because the examinations were not reflective of the Veteran's ordinary, everyday life.  Allegedly, the examiners did not consider the fatigue, pain and weakness caused by repetitive use and movement throughout an ordinary day.  

The Board disagrees that another VA spine examination is needed.  Even assuming the VCAA notice applied to the rating reduction claim in this case, under 38 U.S.C.A. § 5103(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when such an examination or opinion is needed to make a decision on a claim.  Here there is sufficient evidence to decide this claim, including multiple reports of VA examinations, during which examiners asked the Veteran whether, pursuant to DeLuca, he experienced flare-ups.  In addition, the examiners tested the Veteran's range of spinal motion after repetitive use.  One observed the Veteran as he engaged in everyday activities, including sitting, standing, redressing and taking off and putting on his shoes, and noted that he, who completed these tasks in a normal fashion without difficulty, had enhanced his symptomatology.  Based on these facts, no further notice or assistance is needed with regard to the claim for restoration of the 40 percent rating.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  Analysis

The Veteran seeks restoration of the 40 percent rating assigned his low back disability prior to December 22, 2011 and increased ratings for his migraine headache disorder and GERD.

A.  Rating Reduction 

In a February 2012 rating decision, the RO reduced the rating assigned the Veteran's low back disability from 40 to 10 percent, from December 22, 2011, on the basis that the disability had improved.  At the time of the reduction, the 40 percent rating had been in effect less than 5 years. 

The Veteran claims that the 40 percent rating assigned his low back disability should never have been reduced because, at the time of the reduction, although his flexibility had improved, he still had back spasms, stiffness and pain.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The RO must also notify a veteran that he may request a predetermination hearing, provided VA receives the request within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, the RO may take final rating action and reduce or discontinue the award, effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e) (2014).

Here, the RO's February 2012 action did not result in a reduction of compensation payments being made at that time, thereby obviating any need to provide the notice described above.  In the February 2012 rating decision, the RO not only reduced the 40 percent rating, but also granted the Veteran service connection for major depressive disorder and assigned that disability a 70 percent rating.  These actions, considered collectively, resulted in an increase in the Veteran's combined disability rating from 80 to 90 percent.  See VAOPGCPREC 71-91 (Nov. 1991) (provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable); see also VAOPGCPREC 71-91 (Nov. 1991) (provisions of 38 C.F.R. § 3.105(e) apply only when there is both a reduction in an evaluation of a service-connected disability and a corresponding reduction in compensation). 

In a rating reduction case involving a rating in effect for less than five years (disability considered not yet stabilized and likely to improve), such reduction is considered warranted if reexamination discloses improvement in the disability.  38 C.F.R. § 3.344(c) (2014).  Here, a report of a December 2011 VA examination disclosed improvement in the Veteran's service-connected low back disability, improvement sufficient to warrant the reduction.

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.10 (2014).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Prior to the reduction, the Veteran was in receipt of a 40 percent rating based on a report of July 2008 VA examination showing severe loss of motion, including forward flexion of the thoracolumbar spine limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, DC 5024 and the General Rating Formula for Disease and Injuries of the Spine.   

Following this examination, the Veteran's back motion improved.  Although he reported continuing back symptoms, no medical professional noted motion loss of the same degree shown in 2008, or other back symptomatology, including muscle spasm, guarding, an abnormal gait, or incapacitating episodes of intervertebral disc syndrome, which might have suggested a lack of improvement.   

Occasionally the Veteran reported back pain during treatment visits.  He then began to report back spasms.  In January 2008, a treatment provider confirmed diffuse lower back pain with no radiculopathy or associated neurological symptoms.  Later, providers indicated the Veteran used a TENS unit.  

In November 2008, the Veteran underwent a VA knee examination, but discussed his back and indicated that, due to his back, knees and feet, he had to limit high-impact activity.  During a VA general medical examination conducted in April 2009, he reported that he could not work due to his back and knees, experienced back pain daily, including when walking and sitting, and occasionally experienced back spasms, but had no debilitating or incapacitating episodes.  The Veteran indicated that he had not sought back treatment since July 2007, when he initially reported back problems during an initial health screening.  The examiner noted no gait abnormality and no problems with certain activities of daily living, moderate problems with other activities and severe problems with sports and recreation.  

In December 2011, during another VA examination, the examiner confirmed the Veteran's back pain, but noted less severe limitation of motion, including, at worst, flexion to 65 degrees and extension to 15 degrees (contemplating pain, repetitive use and flare-ups), and also noted a combined range of spinal motion of 185 degrees.  As well, in a January 2012 addendum opinion, the VA examiner clarified that the Veteran had a normal gait, no guarding and, contrary to his allegations, no muscle spasm.  Limited motion of this degree without muscle spasm, guarding or an abnormal gait is indicative of a back disability that is 10 percent disabling, representing clear improvement in the 40-percent disabling back disability noted in 2008.  

Given the degree of improvement shown in the Veteran's service-connected low back disability during the December 2011 examination, the RO acted properly by reducing the 40 percent rating assigned the disability to 10 percent.  At the time, there was no evidence, treatment records or VA examination reports, indicating that the Veteran had more severe limited motion of the thoracolumbar spine or 40-percent disabling intervertebral disc syndrome, incapacitating or otherwise.  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).  As such, the criteria for restoration of the 40 percent rating assigned the Veteran's low back musculotendinous strain, from December 22, 2011, are not met.  

A claimant is responsible for presenting evidence in support of his claim for benefits under the laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, the evidence is not in relative equipoise, meaning not evenly balanced for and against this claim. The benefit-of-the-doubt rule is therefore not for application.  

B.  Increased Ratings 

1.  Schedular

a.  Migraine Headaches

In a March 2010 written statement, the Veteran reported that his headaches had become more frequent and were lasting longer.  In November 2010 and October 2012 written statements, he described his headaches as occurring daily, migraine type twice weekly, prostrating type every other week, mild to incapacitating, and occasionally necessitating that he rest in a quiet, dark place, take over-the-counter medication and place a cool, damp cloth over his head.  During VA examinations conducted from 2010 to 2011, he indicated that these headaches interfered with his schooling (was not working) and occasionally required that he return to his car while shopping.  

The RO has rated the Veteran's migraine headaches as 30 percent disabling under DC 8100, based on characteristic prostrating attacks occurring on an average of once monthly over the last several months.  To warrant an increased 50 percent rating, the evidence must establish that the Veteran has very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2014).

Neither the rating criteria, nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  By way of reference, however, Webster's New World Dictionary of American English, Third College Edition (p. 1080, 3rd College Ed. (1986)) defines "prostrating" as "utter physical exhaustion or helplessness."  Dorland's Illustrated Medical Dictionary (p. 1554, 31st Ed. (2007)) defines the same word similarly as "extreme exhaustion or powerlessness."

Initially, during VA treatment sought in 2010 and VA examinations conducted in March 2010 and November 2010, medical professionals did not describe the Veteran's headaches as prostrating.  In December 2011, during another VA examination, however, a VA examiner specifically noted that the Veteran had characteristic prostrating attacks of migraine headache pain.  That examiner also noted that the attacks occurred more than once monthly.  Headaches manifesting this frequently are between 30 and 50 percent disabling depending upon their other characteristics.  A 30 percent rating requires headaches that manifest once monthly while a 50 percent rating requires headaches that manifest very frequently and are prolonged.

As previously noted, under 38 C.F.R. § 4.7, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  Here, one might argue that, with regard to the frequency of the Veteran's headaches, both ratings are potentially applicable.  However, with regard to the severity of such headaches, the 50 percent rating is not applicable.  

During treatment visits dated beginning in 2010, medical professionals noted an increase in the frequency of the Veteran's headaches, thereby confirming his assertions, but not in the severity of those headaches.  During the March 2010 VA examination, the examiner found that the headaches caused, at worst, mild impairment in certain activities of daily living.  During the December 2011 VA examination, the VA examiner specifically found that the Veteran did not have very frequent, prostrating and prolonged headache attacks.  No medical professional noted that the headaches interfered economically.

The evidence substantiates a worsening in the frequency of the Veteran's headaches, but not such a worsening as to constitute "very frequent" attacks.  Based on this level of frequency and the absence of evidence of prolonged attacks causing economic inadaptability, a schedular rating in excess of 30 percent may not be assigned under DC 8100.  


b.  GERD

The Veteran claims that an increased evaluation is warranted on the basis that he experiences chest pains and regurgitation when he is sitting, standing or lying down and sometimes has difficulty eating solid foods.  Allegedly, despite taking medication for his condition, he still has flare-ups of GERD symptoms.   

The RO has rated the Veteran's GERD as 10 percent disabling under 38 C.F.R. 
§ 4.114, DCs 7399-7346, by analogy.  See 38 C.F.R. §§ 4.20, 4.27 (2014) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" by using the first two digits of that part of the rating schedule most closely identifying the part, or system, of the body involved and adding "99" for the unlisted condition). 

Under DC 7346, which governs ratings of hiatal hernias, a 10 percent rating is assignable when there are two or more of the symptoms for the 30 percent rating, but of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2014). 

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587. Hematemesis is defined as the vomiting of blood.  Dorland's Illustrated Medical Dictionary, 842 (31st ed. 2007).  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142. 

During treatment visits in 2008, medical professionals noted suboptimal control of the Veteran's GERD secondary to, in part, dietary noncompliance and a failure to take prescribed medication.  Beginning in 2009, medical professionals noted that the Veteran was doing well with the medication he was taking for his GERD.  The Veteran occasionally sought treatment for epigastric chest pain.  In 2010, a medical professional noted that the pain had been affecting the Veteran for 4 to 5 months, but was intermittent.  During a VA examination conducted in June 2012, the Veteran reported continued chest pain (radiating to his shoulder) and also pyrosis three or four times daily.  He indicated that he hadn't been able to get his prescribed medication so he was using over-the-counter medication intermittently.  The examiner confirmed pyrosis, reflux and substernal arm or shoulder pain, symptoms that he indicated had no impact of the Veteran's ability to work.  Since 2012, the Veteran has continued to seek intermittent treatment for complaints associated with his GERD, but during treatment visits, no medical professional has noted any combination of symptoms productive of considerable impairment of health. 

The Veteran's GERD manifests as epigastric pain, pyrosis, reflux, and substernal arm or shoulder pain, and necessitates the use of medication, but does not cause considerable impairment of health.  As such, a schedular rating in excess of 10 percent may not be assigned under DC 7346.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (all rating criteria that are conjunctive versus disjunctive (as evidenced by the use of the word "and") must be satisfied to warrant a higher rating). 

c.  Extraschedular

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased or higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).

In this case, the Veteran has not raised the question of whether he is entitled to an increased rating for his headaches or GERD on an extraschedular basis.  He has asserted interference with employment but not secondary to either of these conditions, alone.  Rather, at times he has claimed that his psychiatric disability affects his employability; at other times, he has claimed that his musculoskeletal disabilities, considered collectively, affect his employability.  Referral for extraschedular consideration is therefore not necessary.


ORDER

The RO having properly reduced the rating assigned the Veteran's low back musculotendinous strain from 40 to 10 percent, from December 22, 2011, restoration of the 40 percent rating is denied.

A rating in excess of 30 percent for a migraine headache disorder is denied.

A rating in excess of 10 percent for GERD is denied.


REMAND

The Board regrets the delay that will result from remanding, rather than immediately deciding, the claims of entitlement to an increased rating for the low back musculotendinous strain, evaluated as 10 percent disabling from December 22, 2011 to February 27, 2013, and as 20 percent disabling from February 28, 2013, entitlement to a rating in excess of 10 percent for strain/tendinitis, right knee, entitlement to a rating in excess of 10 percent for strain/tendinitis, left knee, entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis and pes planus, and entitlement to a TDIU, but additional development is necessary to decide these claims.  

During the course of this appeal, VA assisted the Veteran by affording him multiple VA examinations in support of these claims, but the reports of these examinations are inadequate to decide the claim for a TDIU.  In December 2011 and August 2012, VA examiners provided unfavorable opinions on whether the Veteran's service-connected mental disability, alone and in conjunction with his service-connected physical disabilities, rendered him unemployable.  Thereafter, however, the RO increased some of the ratings assigned the Veteran's service-connected disabilities, thereby resulting in an overall increase in his combined disability rating to 90 percent.  

Recently, following the RO's March 2013 issuance of a statement of the case, VA associated pertinent medical documents with the Veteran's electronic record, which suggest that a new opinion on the Veteran's employability is needed.  These records reveal treatment for significant mental health and foot complaints and continued back and knee complaints, multiple reports of suicidal thoughts (wants to die or shoot himself), and the Veteran's refusal to take prescribed psychiatric medication.  Such opinion must contemplate the findings in these records.  

In addition, the RO did not consider these records in the first instance in support of the claims being remanded and the Veteran has not waived his right to have the RO do so.  

Finally, according to recent submissions from the Veteran's representative, the Veteran has moved to San Diego.  The previously noted treatment records indicate that, as of late 2014, the Veteran was seeking or planning to seek new medical care there.  Any records of such care, provided they relate to the disabilities on remand, should be obtained.

Accordingly, these claims are REMANDED for the following additional development:

1.  After obtaining any necessary authorization from the Veteran, secure and associate with the claims or an electronic file all outstanding records of the Veteran's mental health, foot, back and knee treatment rendered since 2014.  

2.  After all outstanding documents are associated with the Veteran's record, return the Veteran's claims file to the VA examiner who discussed the Veteran's employability in August 2012.  Ask the examiner to:

a.  Review his prior opinion and all pertinent documents in the electronic record, including Grand Island and San Diego treatment records associated with VBMS on February 25, 2015; 

b.  Acknowledging the Veteran's increased combined disability rating of 90 percent, seemingly more severe mental health and foot complaints in the recently submitted treatment records, and continued reports of bilateral knee and back problems in the same records, offer an opinion as to whether service-connected disabilities collectively render the Veteran unable to secure or retain employment.

c.  Provide rationale, with references to the record, for the opinion. 

3.  Review the opinion to ensure it complies with the previous Remand directive.  If it does not, return it to the examiner for correction.

4.  Readjudicate these claims based on all evidence of record, including that which VA associated with Virtual VA and VBMS after March 2013.  If any claim is again denied, send the Veteran and his representative a supplemental statement of the case and allow them the appropriate time to respond before returning the file to the Board for further review.

The Veteran has the right to submit additional evidence and argument concerning the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


